DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered. 
Claims 1 and 7 have been amended. Claims 1-13 have been examined.

Response to Arguments/Amendments
The amendment has obviated the prior rejection under 35 USC § 112, which has been withdrawn accordingly.
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. On pp. 9-10 of the remarks, Applicant essentially argues that cited art of record Jalagam fails to teach or suggest “resulting in a generation of a modified IT application … enabling further modification of said modified IT application by allowing for iterative performance of said post-deployment modification, such that said modified IT application is further modified to result in a generation of a modified version of said modified IT application” as essentially provided in claims 1 and 7. However, as pointed out in the new basis of rejection .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over cited art of record U.S. Patent Application Publication 2013/0232497 by Jalagam et al. (“Jalagam”) in view of U.S. Patent Application Publication 2002/0004933 by Dzoba et al. (“Dzoba”) and U.S. Patent Application Publication 2017/0351504 by Riedl (“Riedl”).

In regard to claim 1, Jalagam discloses:
1. A process comprising: See Jalagam, at least Fig. 3B, depicting a process.
displaying a topological representation of an information-technology (IT) lifecycle blueprint, the topological representation including representations components of the lifecycle blueprint; See Jalagam, Fig. 4, element 126 along with ¶ 0054, e.g. “blueprints 126 provide a component-oriented view of the application topology.”
receiving a first selection of a post-deployment modification to an IT application represented by the lifecycle blueprint, said post deployment modification of said IT application resulting in a generation of a modified IT application; See Jalagam, Fig. 3B element 332-336, along with ¶ 0023, e.g. “After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment.” Also see ¶ 0026, e.g. “application director 106 may optionally modify deployment plan 128 to insert one or more custom tasks to be executed between tasks of deployment plan 128.” Also see ¶ 0052, e.g. “As such, in step 336, the user may select at least two application components and/or nodes, for example, by using a pointer cursor in user interface 400 to select one or more nodes and/or application components within canvas 402 and creating a dependency between the application components via a link button 420. It is appreciated that the user may later use a pointer cursor to select an existing dependency and delete and/or modify the selected dependency, for example, by pressing a delete button 422.” Also see ¶ 0099, e.g. “operations for managing existing deployments may be performed utilizing techniques described herein. For example, an embodiment may be used to: re-deploy an already deployed 
enabling further modification of said modified IT application by allowing for iterative performance of said post-deployment modification, such that said modified IT application is further modified to result in a generation of a modified version of said modified IT application; See Jalagam, ¶ 0023, e.g. “After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment.” Also see ¶ 0099, e.g. “re-deploy an already deployed application by updating application-specific code (e.g., going from version 1.0 to version 1.1); upgrade an already deployed application to upgrade the software services (e.g., middleware) of the application.” Also see Fig. 1, elements 106, 110, 120, 122, 124, 130, and 134, each depicting a two-way relationship providing repeated, iterative modification of application code. In the case described in Jalagam ¶ 0099 cited above, Fig. 1 provides for the iterative modification of version 1.1 of the application, just as version 1.0 was modified to provide version 1.1. 
Jalagam does not expressly disclose: in response to the first selection, highlighting, relative to representations of those components to which the modification is inapplicable, representations of those of the components to which the modification is applicable; However, Dzoba teaches this. See Dzoba, ¶ 0089, e.g. “For example, if a data variable is highlighted when the right mouse button is clicked, jobs that work with data variables will be displayed as active while any jobs that do not work with data variable will be "grayed out" to indicate that the jobs may not be selected in this context.” It 
Jalagam does not expressly disclose: receiving a second selection of a component to which the modification is applicable; in response to the second selection, presenting a current value of an attribute associated with the modification as applied to the second component; However, this is taught by Riedl. See Riedl, Fig. 31B along with ¶ 0265, e.g. “the user may change … current attribute value 3103 … the user can only change the value of writable attributes on this screen … Read-only attributes and fields may be grayed out … ” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Jalagam’s modifications with Riedl’s value presentation in order to update values of an attribute for execution as suggested by Riedl. 
in response to an entry of a change of the current value to an updated value, updating the lifecycle blueprint so that it reflects the updated value and so that the lifecycle blueprint no longer corresponds to the application; and See Jalagam, Fig. 3B, elements 334 and 338, e.g. “Modify details, properties, and actions of nodes and application components.” Note that a modification of components would result in a new application according to a broad but reasonable interpretation of the claimed limitations. Also see Riedl, Fig. 31C and ¶ 0265, e.g. “In FIG. 31C, the user has modified the attribute value to a 1 and, after selecting the update button 3104, the OFF graphical 
in the course of an execution of the updated lifecycle blueprint, modifying the application so that it corresponds to the updated lifecycle blueprint. See Jalagam, Fig. 2, elements 204-208, e.g. “Generate a deployment plan based on the blueprint … execute deployment plan.”

	In regard to claim 2, Jalagam discloses:
2. The process of claim 1 wherein the modification includes a scaling out or in of a component of the application. See Jalagam, ¶ 0022, e.g. “scale-up and scale down.”

	In regard to claim 3, Jalagam discloses:
3. The process of claim 1 wherein the modification includes adding a component or destroying a component. See Jalagam, Fig. 2, element 206 and ¶ 0026, “inserting custom tasks.”

	In regard to claim 4, Jalagam discloses:
4. The process of claim 1 wherein the topological representation is a directory-tree topological representation in that a representation of a child blueprint component is arranged below and indented relative to a representation of the respective parent blueprint component. See Jalagam, Fig. 4, element 404, depicting directory tree representation of parent-child components. 

	In regard to claim 5, Jalagam discloses:
5. The process of claim 1 wherein the topological representation is a nested topological representation in that a representation of a child blueprint component is nested within a representation of the respective parent blueprint component. See Jalagam, Fig. 4, element 404, depicting directory tree representation of parent-child components. Also see ¶ 0063, e.g. “nested.”

	In regard to claim 6, Jalagam discloses:
6. The process of claim 1 wherein the application was deployed using the lifecycle blueprint or the lifecycle blueprint was derived from a lifecycle blueprint used to create the application. See Jalagam, at least ¶ 0060, e.g. “lifecycle.”

	In regard to claim 7, Jalagam discloses:
7. A system comprising non-transitory media encoded with code that, when executed using hardware, implements a process including: See Jalagam, ¶ 0008, e.g. “A non-transitory computer-readable storage medium includes instructions that, when executed in a computing device …”
All further limitations of claim 7 have been addressed in the above rejection of claim 1.

	In regard to claims 8-12, parent claim 7 is addressed above. All further limitations have been addressed in the above rejections of claims 2-6, respectively. 

	In regard to claim 13, Jalagam discloses:
13. The system of claim 7 further comprising the hardware. See Jalagam, Fig. 1, depicting a system of hardware.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Art of record U.S. Patent Application Publication 2016/0234073 by Maes (“Maes”) See Maes, Fig. 11, element 1101, e.g. “Present, via a graphical user interface (GUI), a realized topology to a user.” Also see ¶ 0113, e.g. “the GUIs (318-1) allow a user to view the realized topology (314).” Also see ¶ 0132, e.g. “a number of topology designers (FIG. 3A, 301) including a number of topology design tools, GUIs, and coding scripts, may be used by a human designer to design the topology (FIGS. 3A and 3B, 302).”
U.S. Patent Application Publication 2004/0111711 by Soroker et al. teaches iterative application development/modification and deployment. See at least ¶ 0016.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121